DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose a method of manufacturing a waveguide device having the steps of: 2forming a first waveguide block comprising first sections of a plurality of waveguides, 3the first waveguide block comprising: 4a first face comprising first openings for the first sections of the plurality of 5waveguides; and 6a plurality of first channels, each of the plurality of first channels located at a 7first length along the first face from one of the first openings, the plurality of first channels 8extending into the first waveguide block a second length; 9forming a second waveguide block comprising second sections of the plurality of 10waveguides, the second waveguide block comprising: 11a second face comprising second openings for the second sections of the 12plurality of waveguides; and 13coupling the first face of the first waveguide block with the second face of the 14second waveguide block, wherein first portions of a plurality of first waveguide stubs are formed by 15first portions of dielectric gaps between the first face and the second face extending for the first 16length, and second portions of the plurality of first waveguide stubs are formed by the plurality of 17first channels, and wherein lengths of the plurality of first waveguide stubs are based at least in part 18on an operational frequency of the plurality of waveguides (claim 1). The remaining claims 2-24 are allowed by virtue of their dependencies upon claim 1. Hence, the examiner has allowed claims 1 through 24.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bongard et al., Patent No. 10,985,448; Jensen et al., Patent No. 9,640,847; Leigh et al., Pub. No. 2021/0286142.
                                                  Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAISSA PHILOGENE whose telephone number is (571)272-1827. The examiner can normally be reached Monday-Friday 9:30am to 9:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on (571) 272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/HAISSA PHILOGENE/Primary Examiner, Art Unit 2844